Appellant and the State have each filed motions for rehearing. Appellant's motion is predicated on the renewed contention that the provisions of Title 6, Arts. 304, 305, 312, 316, C. C. P., and Art. 633 P. C., when considered together do not authorize a search warrant to search for implements used in operating a policy game. This question being one upon which the case largely hinged it had the most earnest attention and consideration of the court upon original submission. The conclusions expressed upon the point in the original opinion reflect the views of the court, as well as its commissioners. Appellant's motion will, therefore, be overruled. *Page 378 
In the State's motion for rehearing the attorneys for the State agree that the following statement in our original opinion is correct, viz: —
"However, if property was seized which was not used or usable in committing the offense but was only of evidential value in establishing accused's guilt of the crime charged, such evidence should, upon objection thereto, have been excluded."
However, the State insists that the principle stated should not be applied to evidence regarding the "Social Security numbers" found in appellant's residence because objection to evidence regarding them was included in objections to all other things found as a result of the search which were held to have been admissible. We regret that this feature of the bill was overlooked in disposing of the case originally. It is evident from the opinion that the court's mind was upon the general proposition being urged by appellant that none of the evidence regarding what was found in appellant's house was admissible upon the claimed invalidity of the search warrant, and the bill complained of the admission in evidence of all the property by virtue of said warrant. The rule which has always governed in such cases is succinctly stated in Sec. 211, p. 135, Branch's Ann. Tex. P. C. as follows:
"A bill of exception is too general to be considered if it includes a number of statements some of which are clearly admissible, and there is nothing in the objections to directly challenge or single out the supposed objectionable evidence."
To the same effect is the text in 4 Tex. Jur., Sec. 212, p. 305, with citation of some twenty-five more recent cases than those cited in Branch's Ann. P. C. (supra). In the brief supporting the State's motion we are particularly referred, among others, to Scogin v. State, 100 Tex.Crim. R.,273 S.W. 575; Faulkner v. State, 104 Tex.Crim. R., 283 S.W. 824; Ayres v. State, 104 Tex.Crim. R., 283 S.W. 828; Autry v. State, 143 Tex.Crim. R., 157 S.W.2d 924; Jowers v. State, 140 Tex.Crim. R., 145 S.W.2d 593. Each of said authorities support the texts heretofore referred to.
Giving application to the rule stated calls for granting the State's motion for rehearing, setting aside the judgment of reversal, and directing the affirmance of the judgment of the trial court, which is now ordered. *Page 379 
              ON APPELLANT'S MOTION FOR REHEARING.